Citation Nr: 1000358	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  01-02 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left ankle, with post-traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mark L. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from August 1957 to 
May 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
that decision, the RO denied a claim for a rating in excess 
of 10 percent for residuals of a fracture of the left ankle.

In June 2000, the Veteran appeared and offered testimony at a 
hearing before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is of record. 

In June 2001, the RO re-characterized the service-connected 
disability as residuals of a fracture of the left ankle with 
traumatic arthritis, and increased the rating from 10 percent 
to 20 percent disabling, effective May 31, 2000.

In October 2001, the Board granted a rating of 20 percent for 
residuals of a fracture of the left ankle prior to May 31, 
2000, but denied a rating in excess of 20 percent for 
residuals of a fracture of the left ankle.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims ("the Court"). Pursuant to a 
Joint Motion for Partial Remand, in July 2003, the Court 
vacated the part of the Board's decision that denied an 
evaluation in excess of 20 percent for residuals of a left 
ankle fracture with arthritis and an evaluation in excess of 
20 percent for residuals of a left ankle fracture prior to 
May 31, 2000.  In light of the Court's order, the issue is as 
stated on the title page. In August 2003, the Board remanded 
the case to the RO for further development.

In July 2005, the Board denied the claim for a rating in 
excess of 20 percent for residuals of a fracture of the left 
ankle with traumatic arthritis. The Veteran appealed the 
Board decision to the Court.  In a March 2008 Memorandum 
Decision, the Court vacated the Board's July 2005 decision 
and remanded the matter to the Board for readjudication.  In 
October 2008, the Board again remanded the claim to the RO 
for additional development.

The appeal is again REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

In its October 2008 remand, the Board instructed the RO to 
afford the Veteran a new VA examination as to the severity of 
the Veteran's left ankle disability.  Such an examination was 
scheduled, and the Veteran was notified of the time and place 
of the examination.  A handwritten note from a VA medical 
facility in Manila indicates that the examination was not 
performed because the Veteran "is still in jail."  A 
January 2009 Court order indicates that a Philippine Regional 
Trial Court denied the Veteran's motion to undergo an 
examination in January 2009.  The Court indicated that 
jurisdiction over the Veteran and the record of the case was 
with the Court of Appeals.  An April 2009 Notice of 
Resolution from the Manila Court of Appeals requested that 
the Office of Solicitor General (OSG) file a comment on the 
Veteran's motion to undergo medical examination.  There is no 
response from the OSG or further Order from the Manila Court 
of Appeals in the claims file.

The question before the Board is whether the RO complied with 
VA's duty to assist the Veteran in providing him with the 
examination ordered the Board.  The Court has specifically 
addressed VA's duty to assist incarcerated Veterans in cases 
where a VA examination is warranted.  VA's duty to assist 
incarcerated Veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) 
(West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of 
VA medical examinations, VA does not have the authority to 
require a correctional institution to release a Veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 
(West 2002).  However, VA's duty to assist an incarcerated 
Veteran includes: (1) attempting to arrange transportation of 
the claimant to a VA facility for examination; (2) contacting 
the correctional facility and having their medical personnel 
conduct an examination according to VA examination work 
sheets; or (3) sending a VA or fee-basis examiner to the 
correctional facility to conduct the examination.  See 
Bolton, 8 Vet. App. at 191.  VA's Adjudication Manual Rewrite 
contains instructions on attempting to provide an examination 
for an incarcerated Veteran.  See M21-1MR, Part 
III.iv.3.A.11.d.

There is no evidence in the claims file indicating what, if 
any, efforts, the RO undertook to provide the Veteran with 
the VA examination ordered by the Board.  It is also not 
clear whether any action was ultimately taken on the merits 
of the Veteran's motion before the Philippine courts to 
undergo a medical examination.

In the absence of such evidence, the Board cannot determine 
whether the RO complied with its duty to assist as enunciated 
by the Court in Bolton.  While the Board regrets yet another 
remand in this case, the law as interpreted by the Court 
compels this resolution.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

 The RO must take all reasonable measures 
to schedule the Veteran for a VA 
examination.  If the Veteran remains 
incarcerated, the RO must confer with 
prison authorities to determine whether 
the Veteran may be escorted to a VA 
medical facility for examination or if an 
examination at the prison is feasible.  
See M21-1MR, Part III.iv.3.A.11.d.

If the RO is unable to afford the Veteran 
with a medical examination, it should 
document all of the steps it took in 
attempting to do.  The RO should also 
obtain all Court documents relating to 
the disposition of the Veteran's motion 
to undergo medical examination.

If the RO is able to afford the Veteran a 
medical examination, the claims file 
should be sent to the examiner for 
review, if possible.

All necessary tests should be conducted.

The examiner should address all 
functional impairment of the left ankle.  
The examiner should also indicate whether 
there is ankylosis and the nature and 
extent of any such ankylosis.  The 
examiner should also indicate whether 
there is malunion or nonunion of the 
tibia and fibula and, if there is 
malunion, whether it is marked, moderate, 
or slight.  

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


